Citation Nr: 0210493	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently rated as 10 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1994.

These matters initially came to the Board of Veterans' 
Appeals (Board) from a November 1997 decision that denied 
ratings in excess of 10 percent each for right and left knee 
disabilities.  A notice of disagreement was submitted in 
December 1997.  A statement of the case was issued in March 
1998.  The veteran filed his substantive appeal, which 
reflected a request for hearing before a local hearing 
officer, in April 1998.  The hearing was held in June 1998; a 
transcript of the hearing is of record..

In September 1999, the Board remanded these matters to the RO 
for further development.  After completion of the requested 
development, the RO continued the denial of the claims on 
appeal; hence, the claims have been returned to the Board for 
further appellate jurisdiction.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's service-connected chondromalacia patella of 
the right knee is manifested by objective evidence of 
minimal, if any, limited motion due to pain and subjective 
complaints of pain and instability; degenerative changes are 
shown on x-ray.  

3.  The veteran's service-connected chondromalacia patella of 
the left knee is manifested by objective evidence of minimal, 
if any, limited motion due to pain and subjective complaints 
of pain and instability; degenerative changes are shown on x-
ray.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected chondromalacia patella of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.321(b)(1) and Part 4, 
including 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5260, 5261 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected chondromalacia patella of the left knee 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.321(b)(1) and Part 4, including 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5257, 5258, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  They also include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the March 1998 statement of the case, the 
subsequently issued supplemental statements of the case, and 
the Board's September 1999 remand, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of October 
13, 1999) have been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a January 
10, 2002, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence had to show to establish 
entitlement for service connection, what medical and other 
evidence the RO had obtained and which requests for records 
had yielded negative responses, and what information or 
evidence the veteran could provide in support of the claim.  
Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, and has taken 
advantage of, opportunities to present testimony at a hearing 
on appeal.  The RO has undertaken reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim, to include obtaining VA 
outpatient clinical records, requesting medical records from 
treating physicians or providers whom the veteran had 
identified and provided signed authorization, and arranging 
for the veteran to undergo VA examinations.  The Board notes 
that the veteran has not notified VA that he is in receipt of 
SSA benefits, and there is otherwise no indication that he 
receives such benefits.  Significantly, neither the veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In fact, no response to 
either the RO's October 1999 or January 2002 letters 
requesting additional evidence and/or information have not 
been received. 

In the Appellant's Brief of June 2002, the veteran's 
representative requested a remand on the basis that 
radiographic and other studies need to be completed to 
determine the extent and severity of degenerative joint 
disease under Diagnostic Codes 5003 and 5010.  See 
Appellant's Brief, June 7, 2002, at page 2.  In this case, as 
discussed in detail in the analysis below, the evidence 
indicates that the veteran has degenerative changes in each 
knee.  Moreover, as explained in more detail below, because 
each disability is rated as analogous to arthritis, which is 
evaluated on the basis of limitation of motion, and the 
record includes sufficient range of motion findings to 
adequately evaluate each disability on appeal, further 
radiographic or other studies is unnecessary.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

I.  Factual Background

The service medical records reflect the treatment and 
complaints of knee problems.  The veteran submitted his 
original claim for service connection in February 1994.  An 
initial VA examination was conducted in March 1994, and the 
examiner diagnosed chondromalacia of both knees and 
"snapping" tendon of the right knee.  Bony abnormalities 
were not seen on the x-rays.  

Based on a review of the service medical records and March 
1994 VA examination report, the RO granted the veteran's 
claim of entitlement to service connection for a bilateral 
knee disability.  The right and left knees were rated 
together as 10 percent disabling, effective January 11, 1994.  

On VA examination of March 1996, the veteran complained of 
constant pain in both knees without swelling, but intensified 
by cold weather and eased by nothing.  He was not taking pain 
medication and avoided strenuous activities.  The following 
was noted on examination: normal appearance without 
deformity; no swelling, fluid, heat or erythema; moderate 
diffuse patellar tenderness bilaterally; moderate crepitus 
bilaterally on extension; no subluxation, contracture, laxity 
or instability; 0 degrees extension and 135 degrees flexion, 
bilaterally; arose and stood normally; normal gait; normal 
heel and toe gait; hopped normally on either foot; squatted 
with moderate difficulty; and normal neurological 
examination, including sensation, motor function, and deep 
tendon reflexes.  X-rays did not show significant bone, joint 
or other soft tissue abnormality.  The examiner diagnosed 
bilateral chondromalacia patella.  

By rating action of March 1996, each knee received a separate 
10 percent rating, effective March 12, 1996.  

In January 1997, the veteran files a claim for an increased 
rating.  It was noted that the veteran was using Naprosyn due 
to increased levels of pain and limited motion, and that the 
veteran had been issued a brace for the right knee.  It was 
further indicated that physical therapy was required for a 
possible torn meniscus ligament in the left knee.  

VA treatment records, dated from January to July 1997, show 
that the veteran had undergone physical therapy.  A January 
1997 entry reflects a reported provisional diagnosis of early 
degenerative joint disease of the knees.  X-rays were 
ordered.  On the x-rays, bone and joint structures appeared 
intact with no evidence of arthritic change or soft tissue 
abnormality, and small bilateral suprapatellar spurs were 
found.  The records reflect the veteran's complaints of pain 
and of the knee giving out, and that he had been issued a 
knee brace.  On x-rays taken in July 1997, bone and joint 
structures appeared intact with no evidence of arthritic 
change or soft tissue abnormality.  A July 1997 entry 
reflects findings of a full range of knee motion and a stable 
joint, as well as the examiner's impression of anterior knee 
pain.  

In June 1998, the veteran testified before a hearing officer 
at the RO.  The veteran testified that he does the exercises 
that he learned during his physical therapy sessions.  He 
testified that he has problems with instability, and wears 
braces on both knees.  The weather exacerbates his problems.  
He testified that he no longer runs because it is too 
painful.  He always hears a clicking sound.  His physicians 
have informed him that he will have to have surgery at some 
point in time.  The veteran testified that his job 
possibilities are restricted, and that he recently completed 
his undergraduate studies.  He did not miss school due to the 
knee problem.  

X-rays of both knees were taken in July 1998.  The examiner 
found that the degenerative findings were mild relative to 
the veteran's age, and that there was no evidence of 
fracture, dislocation, or other significant bone, joint or 
soft tissue abnormality.  The impression was that of negative 
knees.  

A VA examination was conducted in October 1999.  The veteran 
reported that he engages in very little, if any, physical 
activity because of his lifestyle.  If he does have to 
exercise or anything, he increases the discomfort in his 
knees.  The veteran indicated that he works in computers.  
When asked if there had been any improvement or deterioration 
since seen in July 1998, the veteran indicated that he was 
about the same.  On examination, the knees looked normal.  
There was tenderness on manipulation of the patella.  The 
left side was more tender than the right.  There was mild 
tenderness over the lateral menisci.  The right knee flexed 
to 120 degrees and extended to 0 degrees, and there was 
moderate femoropatellar grinding.  The left knee flexed to 
140 degrees and extended to 0 degrees.  There was no evidence 
of any laxity in either knee.  The examiner reported an 
impression of bilateral chondromalacia.  It was noted that 
the claims folder was reviewed.  X-rays were taken and 
compared to those from March 1996.  The examiner found that 
there had not been any significant interval change in the 
knee, and that significant degenerative changes had not been 
identified.  There was no evidence of fracture or bony 
destruction.  

Another VA examination was conducted in September 2000.  The 
examiner noted that the claims folder had been reviewed.  The 
veteran reported that his condition had been no better or 
worse since the last examination.  If he aggravates the knee 
with increased physical activity, there is pain and swelling, 
particularly around the patellas and knee joints.  He was 
working a desk job with a computer at a federal agency.  It 
was noted that it seemed to be going well.  On examination, 
there was tender tracking of the patella bilaterally, but 
more so on the left, with some suprapatellar tenderness on 
the medial aspect, particularly with flexion and then on 
extension.  There was moderate bilateral femoropatellar 
grinding, a little more prominent on the right knee than the 
left.  There was no evidence of laxity, and he could extend 
to 0 degrees.  The examiner diagnosed bilateral 
femoropatellar chondromalacia.  The examiner did not order x-
rays, as the x-rays taken in previous years were stable.  The 
examiner commented that there had not been any clinical 
change from the prior examination.  In an October 2000 
addendum to the September 2000 report, another examiner noted 
that there was no evidence of weakened movement, excessive 
fatigability or incoordination on movement.  The examiner 
further found that there was no evidence of any additional 
functional loss caused by pain, and no evidence of laxity or 
instability.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Service connection is in effect for chondromalacia of the 
right knee and chondromalacia of the left knee, each rated 
separately as 10 percent disabling under the provisions of 
5299-5010 (2001), which indicates that each disability is an 
unlisted one, requiring rating by analogy.  See 38 C.F.R. 
§ 4.27 (2001).  Here, each disability is rated as analogous 
to traumatic arthritis (Diagnostic Code 5010), which, in 
turn, is rated as degenerative arthritis (Diagnostic Code 
5003).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

In this case, findings of "degenerative changes" were 
documented in x-ray reports of July 1998 and October 1999.  
Therefore, there are x-ray findings of arthritis as required 
under Diagnostic Codes 5003 and 5010.  However, in this case, 
the Board finds that the limitation of motion demonstrated is 
no more than 10 percent disabling for each knee.  

Limitation of knee motion is contemplated by Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5260 
(limitation of leg flexion), and Diagnostic Code 5261 
(limitation of leg extension).  Full range of motion is 
considered 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2001).  

In this case, when the veteran was examined in March 1996 and 
July 1998, he was able to flex each knee to 135 degrees and 
extend each knee to 0 degrees, and in October 1999, the range 
of motion was from 0 to 120 degrees for the right knee, and 
from 0 to 140 for the left knee.  As the veteran has 
measurable ranges of motion of each knee, and ankylosis of 
either knee has not been shown, there is no basis for 
evaluation of the knee under Diagnostic Code 5256.  However, 
as the reported ranges of motion have not consistently been 
full, the Board will consider the diagnostic codes governing 
limitation of knee motion other than ankylosis.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned for leg flexion limited to 60 degrees.  Flexion 
limited to 45 degrees is rated as 10 percent disabling.  
Limitation to 30 degrees is rated as 20 percent disabling.  A 
maximum rating of 30 percent is assigned for limited leg 
flexion to 15 degrees. 

Under Diagnostic Code 5261, a noncompensable rating is 
assigned for extension limited to 10 degrees.  Extension 
limited to 15 degrees is rated as 20 percent disabling.  A 30 
percent rating is assigned for extension limited to 20 
degrees.  Extension limited to 30 degrees is rated as 40 
percent disabling.  A maximum rating of 50 percent is 
assigned for extension limited to 45 degrees. 

In this case, however, the reported ranges of motion do not 
indicate leg flexion limited to 30 degrees, or extension 
limited to 15 degrees, for either knee, which would warrant 
the assignment of a 20 percent rating under Diagnostic Codes 
5260 and 5261, respectively.  In fact, greater flexion and 
extension is shown than is needed for the minimum compensable 
evaluation under either of those diagnostic codes.  As the 
veteran's minimal, if any, limited motion in each knee would 
not be compensable under any of the pertinent diagnostic 
codes, Diagnostic Code 5003 direct that a 10 percent rating 
should be assigned for each knee, as the RO has done.

The Board also finds that, despite the veteran's assertions, 
the current 10 percent evaluation assigned for each knee is 
consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and the DeLuca-mandated consideration of the extent of 
functional right and left knee disability produced by pain, 
weakened movement, excess fatigability, and incoordination.  
After having the opportunity to review the claims folder, in 
an October 2000 addendum to the September 2000 examination 
report, the examiner reported that there was no evidence of 
weakened movement, excessive fatigability or incoordination 
on movement, laxity or instability; there is otherwise no 
objective findings of any of these symptoms of record.  
Moreover, in his addendum, the physician also indicated that 
was no evidence of any additional functional loss (i.e., 
beyond that shown objectively), caused by pain.  Hence, the 
Board must conclude that the current rating of 10 percent for 
each knee compensates the veteran for functional loss due to 
pain.  

The Board would also point out that there is no other 
potentially relevant diagnostic code under which the veteran 
could receive more than the currently assigned 10 percent 
evaluation for each knee.  The treatment records and hearing 
testimony reflect the veteran's complaints of instability of 
both knees, as well as the issuance of a brace and the need 
for physical therapy in 1997.  At one point, each knee was 
rated under Diagnostic Code 5257 (pursuant to which recurrent 
subluxation or lateral instability of the knee is evaluated).  
See Rating Decision of March 26, 1996.  That diagnostic code 
provides for assignment of 10, 20, and 30 percent 
evaluations, for slight, moderate, and severe conditions, 
respectively.  Here, however, the overall clinical findings 
of record are negative for a showing of instability of either 
knee.  For example, although the veteran had undergone 
physical therapy and was issued a brace in 1997, the last 
entry for that period in July, reflects findings of stability 
and full range of motion.  Furthermore, subsequent VA 
examinations, including the most recent findings noted in the 
October 2000 addendum, are negative for reports of 
instability.  Therefore, Diagnostic Code 5257 is not for 
application in this instance.  

Finally, in the absence of evidence of, or of disability 
comparable to, dislocation of the cartilage, or impairment of 
the tibia and fibula, there is no basis for assigning a 
higher evaluation under Diagnostic Code 5258, or 5262, the 
only other potentially applicable diagnostic codes providing 
for assignment of an evaluation in excess of the currently 
assigned 10 percent. 

In addition to applicable schedular criteria, the Board also 
has considered whether an increased evaluation is warranted 
on an extra-schedular basis.  The rating schedule provides 
that ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the VA shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the VA 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension (C&P) Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, however, despite the veteran's complaints, the 
Board finds that record does not present such unusual factors 
as those outlined above.  The veteran has reported working a 
desk job with a computer.  He has not indicated that he has 
used an inordinate amount of sick leave.  Furthermore, the 
record shows no hospitalization for the right and left knee 
complaints.  Moreover, other than the one period when he was 
issued knee braces in 1997, there is no evidence that he 
currently requires any medication beyond over-the-counter 
remedies, medical intervention, or assistive devices for the 
knees, even during flare-ups.  Thus, the evidence does not 
establish, with respect to the service-connected disability 
of either knee, marked interference with veteran's employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or frequent periods of hospitalization or that the disability 
is otherwise so exceptional or unusual disability as to 
render impractical the application of the regular schedular 
standards.  Under these circumstances, remand or referral of 
this case for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claims for ratings in 
excess of 10 percent each for service-connected right and 
left knee disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each of the veteran's claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

A rating in excess of 10 percent for chondromalacia patella 
of the right knee is denied.  

A rating in excess of 10 percent for chondromalacia patella 
of the left knee is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

